Citation Nr: 0209636	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  01-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to February 
1974.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1. Hearing loss was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related service.

2. Tinnitus was not manifested during service and is not 
shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102 and 3.159).  

2. Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102 and 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a February 2001 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an April 
2001 statement of the case and a supplemental statement of 
the case issued in December 2001, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  The Board finds that 
the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for 
service connection.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
medical reports.  In addition, the veteran was afforded a VA 
examination in February 2001.  In June 2001, the RO attempted 
to obtain the morning reports of the base hospital in 
Quantico, Virginia from the National Personnel Records Center 
(NPRC) for March 1972 to May 1972.  A December 2001 letter 
from the NPRC stated that no such morning reports could be 
found and that the military medical facility had to be 
identified for a search.  The veteran was informed that this 
information was needed in a December 2001 supplemental 
statement of the case, and at his personal hearing in 
February 2002, he indicated that he did not know the name of 
the facility where he was treated in service just that it was 
in a building on base.  The Board finds that no further 
development is warranted in this regard.  Further, because 
the Board finds that all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file, the obligation 
that the RO provide the claimant with any notice about how 
the responsibilities are divided between VA and the claimant 
in obtaining evidence is now moot.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

This appeal arises out of the veteran's claim that his 
hearing loss and tinnitus resulted from noise exposure during 
active service, and that service connection is therefore 
warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain chronic diseases, such as a 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2001).

The veteran's November 1971 induction examination showed that 
his hearing was tested at frequencies of 500, 1000, 2000, and 
4000 Hertz.  His right ear auditory thresholds were 15, 10, 
5, and 5 decibels respectively, while his left ear auditory 
thresholds were 20, 15, 5, and 5 decibels.  On his associated 
Report of Medical History, the veteran indicated that he had 
"ear, nose, or throat trouble," and the examiner noted that 
he complained of "hearing loss."  The accompanying 
narrative was that the veteran had had otitis from which he 
had recovered.  He also indicated that he had been a patient 
in a hospital with the accompanying explanation that he had 
had an ear operation.  At separation in February 1974, the 
veteran's hearing was tested at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  His right ear auditory 
thresholds were 10, 5, 0, 10, and 5 decibels respectively, 
and his left ear auditory thresholds were 10, 0, 0, 0, and 0 
decibels.  Examination of the ears was normal both on 
induction and separation examination. No additional 
complaints, treatment, or diagnosis of hearing loss or 
tinnitus was noted in the veteran's service medical records. 

Treatment records from Thomas J. Benda, M.D., dated July 1989 
to May 2000, are included in the claims file.  During that 
time, Dr. Benda treated the veteran for sinusitis.  He 
underwent surgery for the condition in July 1989 and January 
1994.  In November 1993, it was noted that the veteran had 
decreased hearing in his right ear for five plus years with 
intermittent drainage.  The veteran apparently reported that 
he had difficulty hearing in grade school from the right ear.  
He was diagnosed with right chronic suppurative otitis media.  
His hearing was tested at that time and he was shown to have 
right ear hearing loss.  In April 2000, the veteran first 
reported that he had right ear hearing loss due to an injury 
received when he was proximate to an explosion during 
service.  He stated that he has had decreased hearing since 
that time.  The veteran's hearing was again examined and his 
right ear continued to exhibit hearing loss.  In May 2000 Dr. 
Benda asserted that the veteran had not had a definite 
tympanic membrane perforation, but noted that he could not 
see underneath the bony shelf of the posterior canal to know 
for sure. 

In a March 2000 statement, the veteran asserted that his 
hearing loss began during active service when an explosion 
occurred in close proximity to his head.  He indicated that 
he had immediate pain in his right ear with accompanied 
hearing loss.  He stated that he went to "sick bay" and was 
informed that he had 60 percent hearing loss.  

The veteran was afforded a VA audiological examination in 
February 2001.  The claims file was reviewed in conjunction 
with the examination.  The examiner noted the veteran's 
report of an in-service blast injury to his right ear causing 
hearing loss and tinnitus.  Upon examination, the veteran's 
hearing was tested at 500, 1000, 2000, 3000, and 4000 Hertz.  
His right ear auditory thresholds were 75, 75, 70, 75, and 70 
decibels respectively.  His left ear auditory thresholds read 
25, 25, 15, 20, and 30 decibels.  The veteran was diagnosed 
with normal left ear hearing and a conductive hearing loss in 
his right.  In particular, the examiner stated that the 
veteran's right ear had moderately-severe to severe 
unilateral conductive hearing loss with constant tinnitus.  
He opined that the veteran's right ear hearing loss and 
tinnitus developed several years following service and stated 
that the pattern of hearing loss was not usually seen 
secondary to acoustic trauma.  Instead, it was consisted with 
the reports of ear infections and surgeries in the 1990s.

In a May 2001 letter, Dr. Benda stated that the veteran's 
right ear hearing loss was mostly conductive and largely due 
to his history of right ear cholesteatoma and surgery.  He 
maintained that the veteran did have a history of acoustic 
trauma with some left ear hearing loss in the high tones, and 
some high tone hearing loss consistent with a history of 
acoustic trauma from an explosion of a .50 caliber shell 
within 6 to 8 feet of his head.  Dr. Benda indicated that 
could be attributed to tinnitus.  Finally, he repeated that a 
large part of the veteran's hearing loss was conductive and 
due to his history of cholesteatoma.  He maintained that he 
had no reason to connect it service unless his trauma had 
resulted in a known tympanic membrane perforation.

The veteran was provided with a personal hearing at the RO in 
May 2001.  He reported that in the spring of 1972 a 50 
caliber shell explosion caused a sharp pain in his right ear 
which later led to "ringing and buzzing noises."  Following 
the explosion, the veteran indicated that he was treated at 
the base medical facility.  He stated that the treating 
physician told him he had a 60 percent hearing loss and a 
perforated eardrum.  The veteran claimed to have had hearing 
loss and ringing in his right ear since active service.

The veteran was provided with a videoconference hearing 
before a member of the Board in February 2002.  The veteran 
again reported the events surrounding his claimed in-service 
hearing loss.  He maintained that his hearing loss and 
tinnitus have continued in the years following service.  In 
addition, the veteran reported no hobbies or employment 
history involving loud noises.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that the 
preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus.

The Board notes that there are no records corroborating the 
veteran's assertions that he was in close proximity to an 
explosion in service and that he has had continuous hearing 
loss and tinnitus since approximately 1972.  The Board notes 
that there are service medical records dated after 1972 which 
do not support his recollections.  In particular, the 
veteran's February 1974 separation examination shows hearing 
that is within normal limits for VA purposes.  Further, at 
that time, examination of the veteran's ears was reported to 
be normal.  The Board observes further, that there are no 
documented complaints or objective findings of hearing loss 
or tinnitus for many years after service.  Thus, even if the 
veteran was exposed to an explosion in 1972, there simply is 
no contemporaneous evidence of continuous hearing loss or 
tinnitus in service to the present.  In fact, on VA 
examination in February 2001, the veteran's left ear did not 
demonstrate hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to the lack of evidence showing that the veteran 
had hearing loss or tinnitus during service, and the lack of 
evidence of complaints or findings of hearing loss and 
tinnitus for many years after service, the Board has 
considered whether there is competent medical evidence that 
establishes a causal nexus between the claimed blast injury 
in service and any current hearing loss and tinnitus.  In 
this regard, there are two opinions of record that address 
this matter. 

The record shows that the veteran first sought treatment for 
sinusitis in July 1989, roughly 14 years after service.  
During that treatment, Dr. Benda asserted that the veteran 
suffered from right chronic suppurative otitis media.  While 
it appears that the veteran was treated for complaints 
involving his ears and particularly his right ear since 1989, 
he first mentioned his exposure to acoustic trauma in service 
in April 2000.  Dr. Benda, in his May 2001 letter, noted the 
veteran's report of an in-service ear injury, and while he 
maintained that the veteran's right ear hearing loss was 
largely conductive and due to his history of cholesteatoma 
which he did not link to the veteran's military service, he 
also stated that the veteran had some high tone hearing loss 
in the left ear which never added up to more than 5 to 20 
decibels that was consistent with a history of acoustic 
trauma resulting from the explosion of a .50 caliber shell 
within six to eight feet of the veteran's head.  He also 
appeared to relate the veteran's tinnitus to the inservice 
explosion.  

However, in contrast, the VA examiner, who clearly reviewed 
the veteran's claims file including his service medical 
records and post-service medical records dated many years 
after service, concluded that based upon the records 
available for the examination, the veteran's right ear 
hearing loss developed several years after service and was 
not patterned after hearing loss secondary to acoustic 
trauma.  Instead, he stated that it was consistent with the 
veteran's ear infections and surgeries in the 1990s.  Normal 
hearing was reported in the left ear.

After reviewing the record, the Board must accord greater 
weight to the VA examiner's opinion than that of Dr. Benda.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of the 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  The VA examiner's opinion 
was based on review of the relevant record including service 
medical records and examination of the veteran.  The VA 
opinion is also consistent with the evidence of record which 
does not document the explosion in service, purported 
treatment for hearing loss and tinnitus in service, or any 
contemporaneous complaints or findings of hearing loss or 
tinnitus until many years after service.  Dr. Benda's 
statement is simply not consistent with the other evidence of 
record, and therefore cannot be accorded the same weight as 
the VA opinion.  

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's hearing loss and tinnitus had their onset 
during service.  The Board does not doubt the veteran's 
sincere belief in his service connection claims, but the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claims, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

